Broyles, C. J.
1. “Primarily the husband, and not the wife, is responsible for necessaries, such as medicine and medical treatment furnished to the wife where she has, sustained a personal injury.” Wrightsville & Tennille R. Co. v. Vaughan, 9 Ga. App. 371, 378 (4) (71 S. E. 691), and cit.
(a) “While a married woman has such contractual ability that she can make a special contract to pay for necessaries furnished to her, still where it does not allirmatively appear that she has so contracted, and it merely appears that the necessaries were furnished, it is to be presumed that she contracted for them in the right of her general agency for her husband, and that he, and not she, is liable for them.” Wrightsville & Tennille R. Co. v. Vaughan, supra.
*554Decided November 13, 1929.
Hewlett & Dennis ', for plaintiff in error.
Branch & Howard, B. L. Tiller, contra.
2. Under the above-stated ruling and the facts of the instant case, the plaintiff was entitled to recover the amount of a doctor’s bill ($95) rendered to his wife for medical treatment given her on account of personal injuries sustained by her, and the refusal to grant a new trial was not error.

Judgment affirm,ed.


Luke mid Bloodworth, JJ., concur.